department of the treasury int ernal revenue service washington d c date cc psi br7 tl-n-2406-00 of f i c e of c h i e f c ou n s e l number release date uilc internal_revenue_service national_office field_service_advice memorandum for lmsb division counsel from associate chief_counsel passthroughs and special industries cc psi subject research_and_experimental_expenditures this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-2406-00 taxpayer x y z issue whether expenditures incurred by taxpayer’s design and prototype department relating to the design development modification and improvement of athletic footwear constitute research_and_experimental_expenditures under sec_174 conclusion expenditures incurred by taxpayer's design and prototype department relating to the design development modification and improvement of athletic footwear constitute research_and_experimental_expenditures under sec_174 only if such expenditures are attributable to activities intended to eliminate uncertainty concerning the development or improvement of the footwear products and if such expenditures are not otherwise excludable under sec_174 facts taxpayer is in the trade_or_business of designing developing selling and distributing athletic footwear products taxpayer’s design and prototype department design department is engaged in all activities related to the design development modification and improvement of taxpayer’s footwear products taxpayer’s product development and or improvement cycle begins with the design phase during which each member of taxpayer’s design department attempts to conceptualize and design either a new footwear product or an improvement to an existing footwear product each design department member produces drawings containing ideas or concepts of what product or improvement might appeal to a particular market segment because trends in athletic footwear change frequently taxpayer is never certain of what might appeal to the current market the design department members then draft and evaluate detailed technical blue print design drawings of footwear components including cut-away views illustrating how each of the product's components fit together the design department will discard the majority of drawings while approximately ten percent of the drawings will be redrafted and reevaluated until certain design concepts are tl-n-2406-00 identified as potential designs for the coming year’s product line design department activities include tasks related to nonfunctional aspects of the product such as evaluating colors or positioning insignia or more complex tasks related to functional aspects of the product such as designing a new footwear component eg a tread pattern or lace hook or improving the functionality of an existing footwear component eg an improved tread or a more water-resistant boot design department activities may also include developing a new footwear product which would include activities related to both functional and nonfunctional aspects of the product as soon as the design department arrives at a tentative agreement on the designs for the coming year’s product line the proposed designs are reviewed and evaluated by taxpayer’s management for those designs approved by taxpayer’s management the design department determines the necessary components for manufacturing as well as the appropriate methods of manufacturing each product upon final approval of the component and or footwear product design the design department evaluates the appropriate manufacturing process for that new design once these various design elements are finalized and approved taxpayer then asks a foreign manufacturer to construct a prototype pairs of the footwear design taxpayer does not manufacture either the components used in the construction of the footwear or the footwear itself as part of the design process however the design department frequently constructs a rough prototype of a proposed product or product component while experimenting with different design features the rough prototypes are constructed from various scrap materials including discarded prototype models and returned merchandise when the a prototype pairs of footwear are constructed by the foreign manufacturer they are returned to taxpayer where the design department inspects them for inherent design flaws such design flaws may be functional ie generally relating to the product's purpose action or performance or non-functional ie generally relating to color or style once taxpayer approves the design the prototypes are marketed to taxpayer's customers when and if the prototypes are successfully marketed taxpayer submits an order to its foreign manufacturer for further production of the product the term functional is defined in webster's dictionary to mean of connected with or being a function and designed or developed chiefly from the point of view of use webster's ninth new collegiate dictionary the functionality of a product or feature is addressed in the first restatement of torts which states that a feature is functional if it affects the product’s purpose action or performance a feature is nonfunctional if it does not have any of these effects american law institute first restatement torts sec_742 a functional modification therefore may entail a technological advancement while a nonfunctional modification may relate to a more pleasing appearance or color tl-n-2406-00 taxpayer performs no internal testing to determine how the footwear will hold up to sustained use and instead relies upon the ultimate consumer to test its product thus design flaws that are not identified upon inspection during the design evaluation process become apparent only when the consumer has purchased used and returned the product to the store where it was purchased if a product has a correctable problem members of the design department evaluate and attempt to eliminate the problem the design department addresses diverse problems ranging from the color of the shoe the placement of the insignia the overall design of the tread or the design of the entire footwear product taxpayer has claimed all costs incurred by the design department for the x y and z taxable years as research or experimental expenditures under sec_174 taxpayer's accounting for the costs incurred by the design department does not delineate the nature of the costs incurred law prior to the tax laws authorized no specific treatment for research_and_experimental_expenditures in order to provide guidance to taxpayers on the proper accounting treatment of research_and_experimental_expenditures as well as to encourage taxpayers to carry on research_and_experimentation congress enacted sec_174 effective for expenses_incurred after date sec_174 generally provides that research_and_experimental_expenditures paid_or_incurred during the taxable_year in connection with a taxpayer’s trade_or_business may at the taxpayer’s election be deducted currently rather than capitalized sec_174 generally provides that sec_174 will not apply to any expenditure for the acquisition or improvement of land or for the acquisition or improvement of property to be used in connection with the research or experimentation and of a character which is subject_to the allowance for depreciation under sec_167 sec_1_174-2 provides in relevant part that the term research or experimental expenditures means expenditures incurred in connection with the taxpayer's trade_or_business which represent research_and_development costs in the experimental or laboratory sense the term generally includes all such costs incident to the development or improvement of a product further expenditures represent research_and_development costs in the experimental or laboratory sense if they are for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product uncertainty exists if the information available to the taxpayer does not establish the capability or method for developing or improving the product or the appropriate design of the tl-n-2406-00 product whether expenditures qualify as research or experimental expenditures depends on the nature of the activity to which the expenditures relate not the nature of the product or improvement being developed or the level of technological advancement the product or improvement represents sec_1_174-2 provides that the term product includes any pilot_model process formula invention technique patent or similar_property and includes products to be used by the taxpayer in its trade_or_business as well as products to be held_for_sale lease or license sec_1_174-2 provides that the term research or experimental expenditures does not include expenditures for-- i the ordinary testing or inspection of materials or products for quality control quality control testing ii efficiency surveys iii management studies iv consumer surveys v advertising or promotions vi the acquisition of another's patent model production or process or vii research in connection with literary historical or similar projects sec_1_174-2 provides that for purposes of sec_1_174-2 testing or inspection to determine whether particular units of materials or products conform to specified parameters is quality control testing however quality control testing does not include testing to determine if the design of the product is appropriate sec_1_174-2 contains rules relating to certain expenditures with respect to land and other_property sec_1_174-2 provides that expenditures by the taxpayer for the acquisition or improvement of land or for the acquisition or improvement of property which is subject_to an allowance for depreciation under sec_167 are not deductible under sec_174 irrespective of the fact that the property or improvements may be used by the taxpayer in connection with research or experimentation however allowances for depreciation of property are considered as research or experimental expenditures_for purposes of sec_174 tl-n-2406-00 to the extent that the property to which the allowances relate is used in connection with research or experimentation if any part of the cost of acquisition or improvement of depreciable_property is attributable to research or experimentation whether made by the taxpayer or another see sec_1_174-2 and sec_1_174-2 provides in relevant part that expenditures_for research or experimentation which result as an end product of the research or experimentation in depreciable_property to be used in the taxpayer's trade_or_business may subject_to the limitations of sec_1_174-2 be allowable as a current_expense deduction under sec_174 sec_1_174-2 provides in relevant part that if expenditures_for research or experimentation are incurred in connection with the construction or manufacture of depreciable_property by another they are deductible under sec_174 only if made upon the taxpayer’s order and at his risk no deduction will be allowed i if the taxpayer purchases another’s product under a performance guarantee whether express implied or imposed by local law unless the guarantee is limited to engineering specifications or otherwise in such a way that economic utility is not taken into account or ii for any part of the purchase_price of a product in regular production however see sec_1_174-2 sec_1_174-2 provides in relevant part that the deductions referred to in sec_1_174-2 for expenditures in connection with the acquisition or production of depreciable_property to be used in the taxpayer's trade_or_business are limited to amounts expended for research or experimentation thus amounts expended for research or experimentation do not include the costs of the component materials of the depreciable_property the costs of labor or other elements involved in its construction and installation or costs attributable to the acquisition or improvement of the property see 184_f3d_522 6th cir aff’g tcmemo_1997_318 holding that the cost incurred for the purchase of a used car engine is not deductible under sec_174 because the engine is of a character subject_to an allowance for depreciation analysis the issue in this request for field_service_advice is whether expenditures attributable to taxpayer's design development sale and distribution of athletic footwear are research or experimental expenditures under sec_174 the materials accompanying the incoming request do not state whether taxpayer’s accounting for the costs incurred by the design department include expenses attributable to property that is subject_to an allowance for depreciation inasmuch tl-n-2406-00 as we have been advised that taxpayer has classified all costs of the design department as sec_174 expenses we believe we should address this issue briefly sec_1_174-2 generally provides that expenditures by the taxpayer for the acquisition or improvement of property which is subject_to an allowance for depreciation under sec_167 are not deductible under sec_174 irrespective of the fact that the property or improvements may be used by the taxpayer in connection with research or experimentation sec_1_174-2 provides in relevant part that expenditures_for research or experimentation which result as an end product of the research or experimentation in depreciable_property to be used in the taxpayer’s trade_or_business may subject_to the limitations of sec_1_174-2 be allowable as a current_expense deduction under sec_174 these rules describe two types of expenses expenses_incurred for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product and expenses attributable to the component material labor or other elements involved in the construction and installation of a product the former type of expense to the extent it can be traced to activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product are deductible for purposes of sec_174 the latter type of expense to the extent it represents costs for the construction of a depreciable asset is not deductible see revrul_73_275 1973_1_cb_134 holding that costs attributable to the development and design of an automated manufacturing system as distinguished from costs attributable to the production of the manufacturing system are deductible under sec_174 therefore if the facts of this case suggest that the rough prototypes produced by taxpayer’s design department for use in taxpayer’s trade_or_business are property of a character subject_to the allowance for depreciation then the cost of the component materials to produce these prototypes are not deductible under sec_174 sec_1_174-2 generally provides that if expenditures_for research or experimentation are incurred in connection with the construction or manufacture of depreciable_property by another they are deductible under sec_174 only if made upon the taxpayer's order and at his risk the materials accompanying the incoming request for field_service_advice contain no information concerning taxpayer's contractual arrangement with the foreign manufacturer if it is determined that the prototypes are depreciable_property however then the contract s should be examined to determine which party bears the risk of loss tl-n-2406-00 assuming that some if not all of the costs incurred by taxpayer's design department do not include expenses attributable to property that is subject_to an allowance for depreciation then we must consider other bases for disallowance under sec_174 as noted above neither the code nor the regulations provide an explicit definition of the term research or experimental expenditures existing case law is likewise unhelpful and generally predates the amendments to the regulations at sec_1_174-2 see eg 41_tc_582 aff'd on other grounds 357_f2d_209 5th cir holding that the regulatory definition of research or experimental expenditures was reasonable and consistent with congress' intent to limit deductions to those expenditures of an investigative nature expended in developing the concept of a product kollsman instrument corp v commissioner tcmemo_1986_66 aff'd on other grounds 870_f2d_89 2d cir denying sec_174 treatment because the contracts in question did not require the taxpayer to invent develop the concept of or design any product agro science co v commissioner tcmemo_1989_687 aff'd but opinion withdrawn 927_f2d_213 5th cir finding that research requires an element of experimentation rather than simply a repetition of what has already been done crouch v commissioner tcmemo_1990_309 finding that the amounts expended by petitioner were paid to research write publish and promote an ordinary literary work and thus were not research costs in the experimental or laboratory sense 96_tc_903 examining for sec_44 research_credit purposes such terms as laboratory and experimental under sec_174 at best we are able to discern from this line of cases together with the statute and regulations that the term research or experimental encompasses the notion that scientific research_and_development includes an attempt to develop or improve a product or develop or improve upon a technique or procedure the amendments support the notion that scientific research is distinguishable from research of other types in that the amendments provide that expenditures represent research_and_development costs in the experimental or laboratory sense if the expenditures are for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a pilot_model process formula invention technique patent or similar_property see sec_1_174-2 see also h_r rep no pincite s rep no pincite in delineating the scope of the term research or experimental the amendments clarify that uncertainty exists if the information available to the taxpayer does not establish the capability or method for developing or improving the product sec_1_174-2 however the term uncertainty must be limited to technological or scientific uncertainty in that a taxpayer must be uncertain as to whether it will be able to develop or improve its product in the scientific or laboratory sense put differently the taxpayer must be uncertain as to whether it tl-n-2406-00 will be able to achieve its product development objective through its research activities conversely uncertainty attributable to business or market concerns is not determinative of the existence of research_and_experimentation for purposes of sec_174 the sec_174 regulations provide several exclusions from the definition of research or experimental expenditures_for example the term does not include expenditures such as those for the ordinary testing or inspection of materials or products for quality control or those for efficiency surveys management studies consumer surveys advertising or promotions sec_1_174-2 significantly these exclusions are related to activities that generally occur after the research is completed in that the purpose of such activities is to evaluate and disseminate the results of the research for example once a product such as a shoe is developed the existence of this shoe must be promoted and advertised advertising in this respect is the publication or announcement to the public of the availability of a new or improved product the fact that these excluded activities tend to occur after the research is completed is further supported by the clarification in the amendments to the exclusion for quality control testing sec_1_174-2 provides that the exclusion for quality control testing does not apply to testing to determine whether the design of the product is appropriate if a taxpayer finds that the design of its product is inappropriate then the research is not completed and the taxpayer must resume its research activities in reviewing the materials accompanying the request for field_service_advice we note that a distinction appears to be drawn between the functional and nonfunctional aspects of the footwear product prior to the finalization of the amendments to the sec_174 regulations this distinction was relevant the sec_174 regulations proposed in provided six exclusions in addition to the exclusions contained in the regulations in relevant part the proposed_regulations excluded costs incurred in connection with activities not directed at the functional aspects of a product including expenses relating to style taste cosmetic or seasonal design factors see prop sec_1_174-2 the amendments while retaining the exclusions contained in the final regulations did not retain the six additional exclusions proposed in therefore expenditures_for any of these six activities qualify as research or experimental expenditures if they fall within the general definition of the term research or experimental expenditure and are not covered by one of the existing exclusions see explanation of provisions to the proposed_regulations fed reg in this case the fact that taxpayer’s activities are with respect to the development or improvement of any nonfunctional aspects of the footwear product is by itself not a supportable basis for disallowance under sec_174 rather the costs incurred must represent research_and_development costs in the experimental or tl-n-2406-00 laboratory sense and must be attributable to activities intended to eliminate uncertainty concerning the development of the product case development hazards and other considerations it is our understanding that the service’s position in this case is that the expenditures in question do not represent research_and_development costs in the experimental or laboratory sense this position appears to be based in large part upon the fact that the activities of the design department are not those typically associated with scientific research and moreover appear to be focused entirely upon developing a product that will appeal to a particular market segment the fact that members of the design department all of whom are talented artists and not engineers or doctors simply draw and redraw pictures of the various footwear products clearly implies that nonscientific activities are taking place and we agree that such costs on their face should not qualify under sec_174 unfortunately taxpayer’s failure to delineate the nature of the costs incurred by the design department prevents the service from distinguishing between expenses that may be deductible from those expenses that clearly are not deductible under the facts of this case it appears that some of taxpayer's costs attributable to the efforts of the design department to design a product or product line regardless of whether such efforts are with respect to the functional or nonfunctional aspects of the product may be allowed to the extent that taxpayer is uncertain as to whether it will be able to achieve its product development objective through its research activities it is important to remember however that the term research or experimental expenditures includes all such costs incident to the development or improvement of a product thus notwithstanding the absence of any regulatory distinction between the functional and nonfunctional aspects of a product we do not believe the service should allow a deduction for costs attributable to merely aesthetic alterations to a footwear product where such alterations i have only an incidental impact upon the development or improvement of such product and ii are intended only to reflect current consumer fads further we believe there is regulatory support for the disallowance of a portion of taxpayer's claimed costs as long as taxpayer can identify specifically all costs incurred by the design department for example taxpayer's expenses attributable to its inspection of the a prototype pairs of footwear for inherent design defects are not deductible if they are incurred to determine if the footwear conforms to the manufacturing parameters described to the foreign manufacturer in addition taxpayer's expenses attributable to the promotion and marketing of its footwear products are not deductible sec_174 expenses see sec_1_174-2 also costs attributable to the marketing of the prototypes must be excluded id further it is stated in the revenue agent’s memorandum accompanying the request for field_service_advice that the long term goals of tl-n-2406-00 taxpayer’s development department is to train and improve abilities of staff members if any claimed expenses are attributable to management studies and efficiency surveys and the like these also must be excluded from sec_174 consideration id finally as noted above costs attributable to the construction of the rough prototypes must be identified and excluded assuming such prototypes are property of a character subject_to the allowance for depreciation see sec_1_174-2 as you know the amendments to the regulations at sec_1_174-2 represent a clarification of the definition of research or experimental expenditures adopted in the final regulations to the extent the amendments do not contain the six exclusions that were contained in the proposed_regulations in relevant part the exclusion for activities not directed at the functional aspects of a product they could be considered a liberalization of the definition of research or experimental expenditures in view of the fact that many taxpayers claim both the sec_174 deduction and the sec_41 research_credit we are confident that certain costs that may be includable for sec_174 purposes will be disallowed under sec_41 eg costs attributable to style taste cosmetic or seasonal design factors under sec_41 it is important to bear in mind however that sec_174 is very specific about the sort of expense that does not qualify for this reason we hope that the taxpayer in this case can be prevailed upon to specify the nature of the costs for which it is claiming the deduction please call if you have any further questions by joseph h makurath senior technician reviewer branch passthroughs and special industries
